DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The numbers, letter, and reference characters in the drawings do not measure at least 1/8 inch in height as required by 37 CFR 1.84(p)(3).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sidewall of the transverse protrusion of the outer unit structure of the spoke unit forming a “groove” as set forth in claim 8 must be shown or the feature(s) canceled from the claim(s).  It appears that the groove is formed between an adjacent pair of unit structures as best shown in Fig. 1.  No new matter should be entered.
Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p).  It is noted that the unit structure 210 in Fig. 3B is distinct from the unit structure 210 shown in at least Fig. 3A.  Further, it is noted that the unit structure 210 in Fig. 3C is distinct from the unit structure 210 shown in at least Fig. 3A.  
The elements represented by reference characters 214 and 215 in Figs. 3B and 3C, respectively, are shown to be grooves instead of walls, as described.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The disclosure is objected to because of the following informality:  The term “thread 100” in paragraph [0026] should be replaced with the term -- tread 100 -- to correct an apparent typographical error.  
Appropriate correction is required.




Claim Objections
3.	Claim 8 is objected to because of the following informality: The term -- a -- should be inserted before both “circumferential ridge” and “groove” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the preamble of the claim “A non-pneumatic tire” renders the claim indefinite because non-tire structure (i.e., “an axle”) is set forth in the claim.  As such, it is unclear whether Applicant’s claimed invention is directed to a “non-pneumatic tire” or to a “non-pneumatic tire and wheel assembly”.
	Regarding claim 4, there is insufficient antecedent basis for “the vertical protrusion” and “the horizontal protrusion”.  Further, it is unclear whether the claimed “line” connecting the protrusions is a structural component of the unit structure of the spoke unit or if it can be an imaginary line.
	Regarding claim 6, there is insufficient antecedent basis for “the center portion of the unit structure.
	Regarding claim 7, there insufficient antecedent basis for “the transverse separation wall” and the “the center portion”
	Regarding claim 8, there is insufficient antecedent basis for “the outer unit structure”.
	Regarding claim 10, there is insufficient antecedent basis for “the longitudinal separation wall”, “the upper two lines of unit structures”, “the transverse separation wall”, “the protrusion” and “the center”.  Further, it is unclear to which structure is being referred by “the center” (i.e., the center of what?).

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (DE 102017115456 A1; hereinafter “Kim”).
	Kim discloses a non-pneumatic tire 1 comprising a tread 30 configured to come in contact with the ground, a rim 11 connected with an axle (not shown, but implicit when the tire is assembled to a wheel), and a spoke unit 20 that serves as a structural support between the rim and the tread (Figs. 2 and 3), wherein the spoke unit is formed in a meta structure in which unit structures 110, 120 are repeated (Fig. 3), wherein the unit structure of the spoke unit has a tube shape having a cavity 132, 134, 136 in the circumferential direction of the tire (Fig. 3), wherein a cross-sectional shape of the unit structure of the spoke unit has a longitudinal protrusion (e.g., at 125 in Fig. 3) and a transverse protrusion (e.g., at 123 in Fig. 3), and wherein a side wall (unlabeled, but shown in Fig. 3) of the transverse protrusion of the outer unit structure of the spoke unit protrudes, thereby forming circumferential ridge and groove (unlabeled ridges and grooves of the spoke unit shown in Figs. 2 and 3).  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ma et al. (US 2011/0168313 A1; hereinafter “Ma”).
	Kim fails to expressly disclose the unit structures of the spoke unit being arranged 5 by 8 transversely and longitudinally, respectively, between the tread and the rim.
	Ma, however, teaches a non-pneumatic tire in which the number of unit structures of the spoke unit can be varied in the transverse and longitudinal directions depending upon the intended use and desired size of the tire (paragraphs [0045] and [0048]; Figs. 15-17).
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire of Kim so that 
the unit structures of the spoke unit are arranged 5 by 8 transversely and longitudinally, respectively, between the tread and the rim to ensure that the tire has desired cushionability and rigidity for its intended use and desired size.

Allowable Subject Matter
13.	Claims 4-7 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617